DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2017/0195448 A1) in view of Hartrick et al. (US 2012/0239725 A1).

With respect to claim 1, Su discloses: a method comprising:
establishing a first communication connection with the user device (i.e., client computer connected to satellite terminal to request content in Su, fig. 2, ¶0035 lines 1-7);
receiving, by the first computing device via the first communication connection, a second request for content (i.e., client requests content addressed to web server in Su, ¶0035, lines 4-19); and
based on the second request for content, sending, to a second computing device, a data packet that encapsulates the second request for content (i.e., satellite terminal encapsulates 
and that facilitates the second computing device sending the content to the user device (i.e., encapsulated packet maintains the original source address of the client terminal and the destination address of the web server resulting in the content to be returned to the client device in Su, ¶0035 lines 27-41).
Su discloses an intermediary device for checking a cache for requested media or encapsulating a content request with the original requestor address and forward to a content server (¶0035).  Su do(es) not explicitly disclose the following.  Hartrick, in order to reduce resource usage in a server farm by intelligently routing without redundantly forwarding data or maintaining multiple connections (¶0016), discloses:
receiving, by a first computing device from a user device, a first request for content (i.e., sending a request to establish a connection to the director using DNS resolution system to identify the director in Hartrick, ¶0049),
wherein the first request for content is based on a Domain Name System (DNS) communication that indicates the first computing device (i.e., using DNS to lookup IP address of the director and sending request using the IP address indicating the director in Hartrick, ¶0049).
Based on Su in view of Hartrick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hartrick to improve upon those of Su in order to reduce resource usage in a server farm by intelligently routing without redundantly forwarding data or maintaining multiple connections.



With respect to claim 3, Su discloses: the method of claim 1, wherein the data packet that encapsulates the second request for content is configured to prevent the first computing device from receiving the content from the second computing device (i.e., encapsulated content request packet maintains the original source address of the client terminal requesting the content in Su, ¶0035).

With respect to claim 4, Su discloses: the method of claim 1, wherein the data packet that encapsulates the second request for content causes the second computing device to determine that the second request for content was received from the user device (i.e., webserver receives encapsulated request with original source address of client terminal resulting in verifying that request came from client terminal in Su, ¶0035).

With respect to claim 5, Su discloses an intermediary device for checking a cache for requested media or encapsulating a content request with the original requestor address and forward to a content server (¶0035).  Su do(es) not explicitly disclose the following.  Hartrick, in order to reduce resource usage in a server farm by intelligently routing without redundantly forwarding data or maintaining 
wherein the first communication connection is established with the user device after the second communication connection is reset (i.e., a server returns an RST packet in which another network connection is established in Hartrick, ¶0084).
Based on Su in view of Hartrick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hartrick to improve upon those of Su in order to reduce resource usage in a server farm by intelligently routing without redundantly forwarding data or maintaining multiple connections.

With respect to claim 6, Su discloses an intermediary device for checking a cache for requested media or encapsulating a content request with the original requestor address and forward to a content server (¶0035).  Su do(es) not explicitly disclose the following.  Hartrick, in order to reduce resource usage in a server farm by intelligently routing without redundantly forwarding data or maintaining multiple connections (¶0016), discloses: the method of claim 1, further comprising:
sending, by the user device to a third computing device, the first request for content, wherein the third computing device comprises a DNS server (i.e., utilizing domain name system to resolve a domain name into an IP address in Hartrick, ¶0049); and
receiving, by the user device, the DNS communication that indicates the first computing device (i.e., receiving the resolved IP address of the intermediary device in order to request content from a client device in Hartrick, ¶0049).


With respect to claim 7, Su discloses: the method of claim 1, wherein the first computing device comprises a server configured to communicate via Transmission Control Protocol (TCP) (i.e., utilizing TCP for sending datagrams and messages for retrieving content in Su, ¶0036), and
wherein the second computing device is configured to send the content (i.e., content server for transmitting content data directly in Su, ¶0035, fig. 2).

With respect to claim 8, Su discloses: the method of claim 1, wherein the first communication connection with the user device comprises a TCP connection (i.e., utilizing TCP for sending datagrams and messages for retrieving content in Su, ¶0036).
Su discloses an intermediary device for checking a cache for requested media or encapsulating a content request with the original requestor address and forward to a content server (¶0035).  Su do(es) not explicitly disclose the following.  Hartrick, in order to reduce resource usage in a server farm by intelligently routing without redundantly forwarding data or maintaining multiple connections (¶0016), discloses: the method further comprising:
 after receiving the first request for content, sending, to the user device, a communication that indicates a TCP reset (i.e., an established network connection may be reset by sending an RST packet when distributing requested content in Hartrick, ¶0084); and

Based on Su in view of Hartrick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hartrick to improve upon those of Su in order to reduce resource usage in a server farm by intelligently routing without redundantly forwarding data or maintaining multiple connections.

With respect to claim 9, the limitation(s) of claim 9 are similar to those of claim(s) 1.  Therefore, claim 9 is rejected with the same reasoning as claim(s) 1.  Su further discloses: a method comprising:
determining, based on the first request for content, a second computing device configured to satisfy the first request (i.e., de-encapsulation of the request packet includes the destination address of the web server for hosting the content in Su, ¶0035);
based on the second request for content, sending, to the second computing device, a data packet that encapsulates the second request for content and that facilities the second computing device sending the content to the user device (i.e., encapsulating and forwarding a request to include the original source address of requesting terminal and destination address of web server for retrieving the content in Su, ¶0035).
Su discloses an intermediary device for checking a cache for requested media or encapsulating a content request with the original requestor address and forward to a content server (¶0035).  Su do(es) not explicitly disclose the following.  Hartrick, in order to reduce resource usage in a server farm by intelligently routing without redundantly forwarding data or maintaining multiple connections (¶0016), discloses: receiving, by a first computing device from a user device, via a communication connection, a 
wherein the first request for content is based on a Domain Name System (DNS) communication that indicates the first computing device (i.e., using DNS to lookup IP address of the director and sending request using the IP address indicating the director in Hartrick, ¶0049);
causing a reset of the communication connection with the user device (i.e., sending an RST packet resulting in resetting an established network connection for distributing requested content in Hartrick, ¶0084);
receiving, by the first computing device via a new communication connection after the reset, a second request for content (i.e., resetting an established network connection and establishing the new refreshed connection to continue distributing requested content in Hartrick, ¶0084).
Based on Su in view of Hartrick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hartrick to improve upon those of Su in order to reduce resource usage in a server farm by intelligently routing without redundantly forwarding data or maintaining multiple connections.

With respect to claim 10, Su discloses: the method of claim 9, further comprising encapsulating the second request for content within the data packet (i.e., encapsulating the received content request and maintaining original source address of client terminal within encapsulated packet in Su, ¶0035), and
wherein the content is sent, from the second computing device to the user device, without traversing via the first computing device. (i.e., delivery of the content bypasses an intermediary based on the encapsulated address of the destination that is not the intermediary such as when the web 

With respect to claim 11, Su discloses: the method of claim 9, wherein the data packet that encapsulates the second request for content is configured to prevent the first computing device from receiving the content from the second computing device (i.e., encapsulated content request packet maintains the original source address of the client terminal requesting the content in Su, ¶0035).

With respect to claim 12, Su discloses: the method of claim 9, wherein the data packet that encapsulates the second request for content causes the second computing device to determine that the second request for content was received from the user device (i.e., webserver receives encapsulated request with original source address of client terminal resulting in verifying that request came from client terminal in Su, ¶0035).

With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 5.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 5.
With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 6.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 6.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 7.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 7.
With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 8.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 8.


based on the first request for content, send, to a second computing device, a data packet that encapsulates the first request for content (i.e., encapsulating and forwarding a request to include the original source address of requesting terminal and destination address of web server for retrieving the content in Su, ¶0035); and
the second computing device configured to, send, to the user device based on the data packet and based on the first request for content, the content (i.e., encapsulated packet maintains the original source address of the client terminal and the destination address of the web server resulting in the content to be returned to the client device in Su, ¶0035 lines 27-41).
Su discloses an intermediary device for checking a cache for requested media or encapsulating a content request with the original requestor address and forward to a content server (¶0035).  Su do(es) not explicitly disclose the following.  Hartrick, in order to reduce resource usage in a server farm by intelligently routing without redundantly forwarding data or maintaining multiple connections (¶0016), discloses: a user device configured to, send, based on a Domain Name System (DNS) communication that indicates a first computing device, a first request for content (i.e., sending a request to establish a connection to the director using DNS resolution system to identify the director in Hartrick, ¶0049);
the first computing device configured to, receive the first request for content (i.e., using DNS to lookup IP address of the director and sending request using the IP address indicating the intermediary in Hartrick, ¶0049).
Based on Su in view of Hartrick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hartrick to improve 

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 2.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 2.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 3.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 3.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 6.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





Sherman Lin
11/04/2021

/S. L./Examiner, Art Unit 2447 

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447